Case 1:20-cv-04678-FB-RLM Document 10 Filed 10/29/20 Page 1 of 2 PagelD #: 44

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK OF THE STATE OF NEW YORK

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
Nir Wess Index No:
Defendant / Respondent: 1:20-cv-04678

The Sukkah Company, LLC and Micha Kaplan

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and resides at 432 Maren St,
West Hempstead, NY 11552. That on Fri, Oct 16 2020 AT 12:46 PM AT 1418 E 28th St, Brooklyn, NY 11210 deponent served the within
SUMMONS INA CIVIL ACTION, COMPLAINT on Micha Kaplan

 

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.

Corporation: a defendant, therein named, by delivering a true copy of each to
personally, deponent knew said corporation so served to be the corporation described, and knew said individual to be
thereof.

Suitable Person: by delivering thereat, a true copy of each to a person of suitable age and discretion.
Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or

a person of suitable age or discretion thereat, having called thereon; at
1) 10/16/2020 @ 12:46 PM at 1418 E 28th St, Brooklyn, NY 11210. (see below)

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said defendant at defendant's
last known residence, 1418 E 28th St, Brooklyn, NY 11210, and depositing said wrapper in a post office, official depository under the
exclusive care and custody of the United States Post Office, department, with New York State. Mailed on Fri, Oct 16 2020.

 

 

UU eB BO OUD

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of the State of
New York in any capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The
source of my information and the ground of my belief are the conversations and observations above narrated. Upon information
and belief | aver that the defendant is not in the military service of New York State or of the United States as that term is defined in
either the State or in the Federal statutes.

Description:
Age: Ethnicity: Gender: Weight:
Height: Hair: Eyes: Relationship:

Other RED BRICK HOUSE WITH BROWN WOODEN DOOR. OTHER ATTEMPTS ON 10/15/20 AT 8:36 AM AND 10/14/20 AT 7:40 PM.

Sworn to before me on aL PIL ffs furs
oo 7 0 =

MedclerSyt" .

Michael Shi Notary Public
2086808

 

 

€

  
  
 

 

u County

omission Expires May 26, 202.4 —

   

 

 

 
Case 1:20-cv-04678-FB-RLM Document 10 Filed 10/29/20 Page 2 of 2 PagelD #: 45

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK OF THE STATE OF NEW YORK

 

Plaintiff / Petitioner: AFFIDAVIT OF SERVICE
Nir Weiss Index No:
Defendant / Respondent: 20-cv-4678FB-RLM

The Sukkah Company LLC and Micha Kaplan

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and resides at 432 Maren St,
West Hempstead, NY 11552. That on Fri, Oct 16 2020 AT 12:46 PM AT 1418 E 28th St, Brooklyn, NY 11210 deponent served the within
SUMMONS IN A CIVIL ACTION, COMPLAINT on ATIN Micha Kaplan The Sukkah Company LLC

 

 

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.

Corporation: a defendant, therein named, by delivering a true copy of each to
personally, deponent knew said corporation so served to be the corporation described, and knew said individual to be
thereof.

Suitable Person: by delivering thereat, a true copy of each to a person of suitable age and discretion.

AU OU

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at
1) 10/16/2020 @ 12:46 PM AT 1418 E 28th St, Brooklyn, NY 11210. (see below)

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said defendant at defendant's
last known residence, 1418 E 28th St, Brooklyn, NY 11210, and depositing said wrapper in a post office, official depository under the
exclusive care and custody of the United States Post Office, department, with New York State. Mailed on Fri, Oct 16 2020.

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of the State of
New York in any capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The
source of my information and the ground of my belief are the conversations and observations above narrated. Upon information
and belief | aver that the defendant is not in the military service of New York State or of the United States as that term is defined in
either the State or in the Federal statutes.

 

 

UB

 

Description:
Age: Ethnicity: Gender: Weight:
Height: Hair: Eyes: Relationship:

Other RED BRICK HOUSE WITH BROWN WOODEN DOOR. OTHER ATTEMPTS ON 10/15/20 AT 8:36 AM AND 10/14/20 AT 7:40 PM.
Sworn to before me on “2 L be LEP EP >
— 7 = 77 m—~|™!

MMpEEL =

Michael Shi Notary Public

2086808 “Toe
JRMTCE COLLINS
Not SIC of i 7

 

    
         

 
